Title: 30 July., 30 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       30 July. The congress resolved that the recruitment bounties paid to officers be extended to those enlisting men in the new army for three years; that General Mercer’s plan to build boats be approved and materials supplied for that purpose; that General Schuyler be permitted to publish portions of the treaty with the Six Nations; and that an Indian chief, Cayashuta of Niagara, be invited to visit the congress (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:620–621).
      